DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 18 are pending.  
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Identification of Cause of Failure in a Power Storage System.

The disclosure is objected to because of the following informalities:
The term “matter”, as in “predetermined matter in common”, “predetermined matters in common”, and “common matters”, appears throughout the specification.  For the purpose of the instant examination, the Examiner interprets this use of “matter” as “property”
The term “failure due to life”, appears throughout the specification, and seems to mean an expected failure due to the age of the equipment.  For the 
[0035] appears to be missing a “)” after “(the execution time of the process of discharging until the cell voltage reaches a target value”
[0053]: Expression 1 appears to include three functions a1, a2, and a3, but the extra spacing after each function is confusing;  the terms xa2 and xa3 appear to mean multiplication, but there is a missing space after the “x”; and it is unclear if SOCmax is multiplied by SOCmin, or if it is a subtraction
[0054]: there is no description defining the term “C rate”
[0054]: it is not clear what is meant by an “acceleration coefficient”.  There is no object at rest or in motion that could be interpreted as an object subject to an acceleration.
[0057]: Expression 2 appears to include three functions a1 and a3, but the extra spacing after each function is confusing; and the term xa3 appears to mean multiplication, but there is a missing space after the “x”
[0058]: it is not clear what is meant by an “acceleration coefficient”.  There is no object at rest or in motion that could be interpreted as an object subject to an acceleration.
 [0062]: the phrase “having a large number of failure rate” should be “having a large failure rate”
 [0070]: the phrase “may be others”, in the sentence “The period for determination illustrated above is an example, and may be others”, is not clear.  It seems that there should be more text describing this phrase
[0070, 0071]: the phrase “whether or not the use state deviates”, is not clear, as there is no description of what the use state is expected to be, or what it has changed to, or how it changed
[0086]: includes the confusing statement “the failure is estimated as the failure which is specific to the group in which the occurrence rate of the first failure is determined to be equal to or higher than the reference value”
[0112]: the entire paragraph is in quotations, and does not seem to relate to either of the surrounding paragraphs
[0113]: states “The above problem can be solved by the process”, but does not indicate exactly what the “above problem” is, or what “process” is used to solve the problem
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim includes the element “another power storage system belonging to the group to which the first power storage system belongs”.  This should be “a second power storage system belonging to the same group as the first power storage system” or similar language, to avoid confusion in the remainder of the claim.  
Claim 8 is objected to because of the following informalities:  the claim includes the element “a failure due to user”.  As best understood by the Examiner, this should be interpreted as “a failure due to incorrect usage or improper operation” or “a failure due to abuse”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 17, and 18 include the element/step “each having a predetermined matter in common”.  It is not clear what is meant by “predetermined matter in common”.  There are a number of possible interpretations, including the type of material used, an electrical property, a state of operation, or an identification number.   For the purpose of the instant examination, the Examiner interprets this element/step as “a predetermined property in common”.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 includes the element/step “acquire the failure information including information indicating a type of failure”, which was already performed in claim 1 as “collect failure information indicating that a failure has occurred”.  It is unclear if claim 3 is describing additional failure 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the element/step “to change, in a case where there is another power storage system belonging to the group to which the first power storage system belongs and in which the failure rate is equal to or higher than the reference value, the power storage system being a system in which the first failure occurs prior to the first power storage system and for which a characteristic different from the failure which is specific to the group is estimated, an estimation result of the characteristic of the first failure occurring in the power storage system into the failure which is specific to the group.”  
It is unclear which “power storage system” is meant by “the power storage system”, as there is both a “first power storage system” and “another power storage system” recited in the claim.  It is unclear if “the failure rate” refers to the first power storage system or the second power storage system.  It is unclear how a failure is to be interpreted as happening “prior to” a physical system, as in “the first failure occurs prior to the first power storage system”.  It is unclear how “a characteristic different from the failure which is specific to the group” is to be interpreted, as claim 1 defines “a characteristic” as an attribute of the failure, and not part of the failure itself.  It is unclear whether “a characteristic different from the failure which is specific to the group is 
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 include two elements in the alternate, as “estimate the characteristic of the first failure, further on the basis of a use time of the first power storage system and/or a deterioration degree of the first power storage system.  Claim 10 repeats this selection in the alternative, which makes it unclear whether claim 9 can select one of the alternatives, and claim 10 can select the other.  Claim 11 only includes the “deterioration degree” alternative, making it unclear how to interpret the claim if claim 9 chose only the “use time” alternative and not both.   For the purpose of the instant examination, the Examiner interprets claim 9 as requiring both elements, as “further on the basis of a use time of the first power storage system and a deterioration degree”.
Note: All art rejections applied are as best understood by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
A management device comprising:
at least one memory configured to store one or more instructions: and
at least one processor configured to execute the one or more instructions to: 
collect failure information indicating that a failure has occurred in each of a plurality of power storage systems;
compute a failure rate in a group in which the power storage systems each having a predetermined matter in common are collected; and
estimate a characteristic of the failure indicated by the failure information, on the basis of the failure rate and a reference value.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “compute a failure rate”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical calculations.  For example, the calculation of a rate is dividing one quantity by another, where the rate could be either a number of occurrences over a different number of systems, or a number of occurrences per amount of time.

Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites “at least one memory” and “at least one processors” The memory and processor are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim further recites a plurality of power storage systems, which are recited at a high level of generality and amount to mere data gathering of the information needed to carry out the claimed algorithm.  The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the additional element of using a processor to perform the determination, weighting, and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited receiver and a field of use limitation, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  The claim is not patent eligible.

	
	Dependent claims 2 – 16 add additional mathematical steps to the abstract idea, but do not add elements sufficient to make the claims amount to “significantly more” than the identified abstract idea in independent claim 1.  The claims are not patent eligible.

Claims 17 and 18 are similar to claim 1.  The claims are not patent eligible.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gullo et al., US 6684349 (hereinafter 'Gullo') in view of Beaston et al., US 2018/0181967 (hereinafter 'Beaston').

Regarding claim 1: Gullo teaches a management device ([Fig. 1,col 4, lines 50 - 56]: discloses a system for evaluating the reliability of components in a system) comprising:
at least one memory configured to store one or more instructions ([Fig 1, col 5, lines 1 – 12]: memory 104) : and
at least one processor configured to execute the one or more instructions ([Fig 1, col 5, lines 1 – 12]: processor 102) to: 
collect failure information indicating that a failure has occurred in each of a plurality of systems ([Fig 4,col 6, lines 13 – 19; col 12, line 64 – col 1, line 3]: discloses collecting failure mode distributions and failure rates of products currently in operation in the field);
compute a failure rate in a group in which the systems each having a predetermined matter in common are collected ([Fig. 4, col 8, line 63 – col 9, line 10]): discloses identifying a set of assemblies that are similar to the product being evaluated, 
estimate a characteristic of the failure indicated by the failure information, on the basis of the failure rate and a reference value ([Fig 5, col 13, line 39 – col 14, line 3]: discloses determining a failure rate at the level of a category, such as passive parts, discrete semiconductors, integrated circuits, etc., where the Examiner interprets this category data as equivalent to a characteristic of the failure.  The calculation is described as involving a comparison to in-service reliability data, which the Examiner interprets as equivalent to a reference value.).

Gullo is directed to failure analysis in the context of an airplane, and is silent with respect to 
a plurality of power storage systems

Beaston teaches system for monitoring battery systems and tracking warranty conditions ([0003]) that includes a management device ([Fig. 16, 0128, 0130]: discloses a data controller that consolidates information from a plurality of battery pack arrays contained within a battery energy storage system) comprising:
a plurality of power storage systems ([0001, 0003]: discloses collected usage data for a plurality of battery packs).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gullo in view of Beaston to apply a 

Regarding claim 2: Gullo in view of Beaston teaches the management device according to claim 1, as discussed above,
wherein the processor is further configured to execute the one or more instructions to compute the failure rate by dividing the number of power storage systems in which a failure has occurred by the number of power storage systems belonging to the group (Gullo: col 7, 23 – 26]: discloses calculating MTBF as a division of the number of failures observed by the number of hours that similar units are in operation).

Regarding claim 3: Gullo in view of Beaston teaches the management device according to claim 1, as discussed above,
wherein the processor is further configured to execute the one or more instructions to:
acquire the failure information including information indicating a type of failure, and 
		compute the failure rate for each type of failure (Gullo: [col 6, lines 13 – 19; col 7, lines 18 – 26]: discloses collecting failure data from systems running in the field and classifying the data by the part number of the system, then calculating failure rates for each different end item, here the Examiner interprets a failure of a particular end item as a type of failure.)

Regarding claim 4: Gullo in view of Beaston teaches the management device according to claim 1, as discussed above,
wherein the processor is further configured to execute the one or more instructions to estimate, in a case of estimating a characteristic of a first failure occurring in a first power storage system, indicated by first failure information, the characteristic of the first failure, by comparing the failure rate of the group to which the first power storage system belongs with the reference value ([Fig 5, col 13, line 39 – col 14, line 3]: discloses determining a failure rate at the level of a category, such as passive parts, discrete semiconductors, integrated circuits, etc., where the Examiner interprets this category data as equivalent to a characteristic of the failure.  The calculation is described as involving a comparison to in-service reliability data, which the Examiner interprets as equivalent to a reference value.).

Regarding claim 5: Gullo in view of Beaston teaches the management device according to claim 4, as discussed above.
Gullo is silent with respect to  
wherein the processor is further configured to execute the one or more instructions to estimate, in a case where the failure rate is equal to or higher than the reference value, that the first failure is a failure which is specific to the group to which the first power storage system belongs, or a failure due to life.



It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gullo in view of Beaston to apply a known technique for analyzing the detailed reasons that a complex system fails during operation to a system of energy storage devices that also experiences in-system failures, in order to determine if a failing component has reached an anticipated end of life status.

Regarding claim 6: Gullo in view of Beaston teaches the management device according to claim 5, as discussed above.

Gullo is silent with respect to 
wherein the processor is further configured to execute the one or more instructions to change, in a case where there is a second power storage system belonging to the group to which the first power storage system belongs and in which the failure rate is equal to or higher than the reference value, the power storage system being a system in which the first failure occurs prior to the first power storage system and for which a characteristic different from the failure which is specific to the group is 

As discussed above, the Examiner interprets this claim as “if there is already a second storage system present in the group, then change the cause of failure of the first power storage system to match the cause of failure of the second storage system”.   Gullo discloses ([col 7, line 51 – col 8, line 7]) a classification of faults into one of four levels, that includes and a re-categorization into a category for unknown or intermittent failures when necessary.  

Regarding claim 7: Gullo in view of Beaston teaches the management device according to claim 4, as discussed above,
wherein the processor is further configured to execute the one or more instructions to estimate the characteristic of the first failure, on the basis of a use state of the first power storage system (Gullo: [col 14, lines 58 – 63]: discloses “use environment” as well as other factors as part of the determination of the category for a failure).

Regarding claim 8: Gullo in view of Beaston teaches the management device according to claim 7, as discussed above.




wherein the processor is further configured to execute the one or more instructions to estimate, in a case where the use state deviates from a predetermined use rule, that the first failure is a failure due to user.

Beaston discloses a system that tracks the warranty status of a battery module ([0133]), that includes determining if failure is due to misuse ([0134]: discloses tracking minimum and maximum voltage thresholds to generate warranty exception notices, which can optionally void the warranty if the battery pack is used outside of the specified limits).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gullo in view of Beaston to apply a known technique for analyzing the detailed reasons that a complex system fails during operation to a system of energy storage devices that also experiences in-system failures, in order to determine if a component is failing due to improper usage by the user.

Regarding claim 9: Gullo in view of Beaston teaches the management device according to claim 4, as discussed above,
wherein the processor is further configured to execute the one or more instructions to estimate the characteristic of the first failure, further on the basis of a use time of the first power storage system and a deterioration degree of the first power storage system (Gullo: [col 7, lines 23 – 25; col 10, lines 53 – 62]: discloses the use of 

Regarding claim 10: Gullo in view of Beaston teaches the management device according to claim 9, as discussed above.
Gullo is silent with respect to 
wherein the processor is further configured to execute the one or more instructions to estimate, in a case where the use time and/or the deterioration degree is equal to or more than a predetermined level, that the first failure is a failure due to life.

Beaston discloses a system that tracks the warranty status of a battery module ([0133]), that includes determining if failure is due to end of life of the battery  ([0105]: discloses storing a cumulative amount of usage to determine if the battery has reached its end of life). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gullo in view of Beaston to apply a known technique for determining that a battery has successfully reached the expected life of the device, at which point a warranty agreement no longer applies.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gullo in view of Beaston to apply a 

Regarding claim 11: Gullo in view of Beaston teaches the management device according to claim 9, as discussed above.
Gullo is silent with respect to 
wherein the processor is further configured to execute the one or more instructions to compute the deterioration degree, on the basis of at least one of a state of charge range in which charging and discharging are performed, a temperature, and a ratio of a current value to a rated current value.

Beaston teaches 
wherein the processor is further configured to execute the one or more instructions to compute the deterioration degree, on the basis of at least one of a state of charge range in which charging and discharging are performed, a temperature, and a ratio of a current value to a rated current value ([0085]: discloses determining the state-of-charge of a battery pack, which is a factor in determining the expected life of the battery pack).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gullo in view of Beaston to apply a 

Regarding claim 12: Gullo in view of Beaston teaches the management device according to claim 1, as discussed above,
wherein the processor is further configured to execute the one or more instructions to create the group by collecting the power storage systems in which at least one of a manufacturer, a product type, a date of manufacture, a manufacturing plant, a transporter, an inventory manager, and a lot is identical to each other (Gullo: [col 7, lines 45 – 49]: “There are numerous characteristics which may be helpful in predicting reliability such as, but not limited to, design process data, manufacturing process data, product specific data, environment, packaging, and workmanship”).

Regarding claim 13: Gullo in view of Beaston teaches the management device according to claim 1, as discussed above, 
wherein the processor is further configured to execute the one or more instructions to create the group by collecting the power storage systems each including the same part (Gullo: [col 13, lines 50 – 51]: “product group(s) for which expected failure rates may be used is determined (step 502)”).

claim 14: Gullo in view of Beaston teaches the management device according to claim 13, as discussed above, wherein the processor is further configured to execute the one or more instructions to:
acquire the failure information including information indicating a failed part ([Fig 4,col 6, lines 13 – 19; col 12, line 64 – col 1, line 3]: discloses collecting failure mode distributions and failure rates of products currently in operation in the field), and
create the group by collecting the power storage systems each including the failed part ([Fig 5, col 13, lines 50 – 55]: discloses creating product groups related to failure modes).

Regarding claim 15: Gullo in view of Beaston teaches the management device according to claim 14, as discussed above,
wherein the processor is further configured to execute the one or more instructions to create the group by collecting the power storage systems each having a part in which at least one of a manufacturer, a product type, a date of manufacture, a manufacturing plant, a transporter, an inventory manager, and a lot is identical to the failed part ([Fig 5, col 13, lines 50 – 55]: discloses creating product groups related to failure modes which are based on common system, LRU, or sub-assembly).

Regarding claim 16: Gullo in view of Beaston teaches the management device according to claim 1, as discussed above,
wherein the processor is further configured to execute the one or more instructions to:

estimate the characteristic of the failure indicated by the failure information, by comparing the number of occurrences of failure with a reference value, instead of comparing the failure rate with the reference value ([Fig 5, col 13, line 39 – col 14, line 3]: discloses determining a failure rate at the level of a category, such as passive parts, discrete semiconductors, integrated circuits, etc., where the Examiner interprets this category data as equivalent to a characteristic of the failure.  The calculation is described as involving a comparison to in-service reliability data, which the Examiner interprets as equivalent to a reference value.  As the MTBF is calculated based on the number of failures per unit time, the Examiner interprets the number of failures as equivalent to the MTBF).

Regarding claim 17: Gullo teaches a management method which is performed by a computer ([Fig. 1, col 4, lines 50 – 56; col 5, lines 4 – 8]: discloses a system for evaluating the reliability of components in a system that runs on a computer), the method comprising:
collecting failure information indicating that a failure has occurred in each of a plurality of systems  ([Fig 4,col 6, lines 13 – 19; col 12, line 64 – col 1, line 3]: discloses collecting failure mode distributions and failure rates of products currently in operation in the field);;

estimating a characteristic of the failure indicated by the failure information, on the basis of the failure rate and a reference value ([Fig 5, col 13, line 39 – col 14, line 3]: discloses determining a failure rate at the level of a category, such as passive parts, discrete semiconductors, integrated circuits, etc., where the Examiner interprets this category data as equivalent to a characteristic of the failure.  The calculation is described as involving a comparison to in-service reliability data, which the Examiner interprets as equivalent to a reference value.).

Gullo is directed to failure analysis in the context of an airplane, and is silent with respect to 
a plurality of power storage systems

Beaston teaches a system for monitoring battery systems and tracking warranty conditions ([0003]) that includes a management device ([Fig. 16, 0128, 0130]: discloses a data controller that consolidates information from a plurality of battery pack arrays contained within a battery energy storage system) comprising:
a plurality of power storage systems ([0001, 0003]: discloses collected usage data for a plurality of battery packs).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Gullo in view of Beaston to apply a known technique for analyzing the detailed reasons that a complex system fails during operation to a system of energy storage devices that also experiences in-system failures.

Regarding claim 18: Gullo teaches a non-transitory storage medium storing a program causing a computer to ([Fig. 1, col 4, lines 50 – 56; col 5, lines 4 – 8]: discloses a system for evaluating the reliability of components in a system that runs on a computer):
collect failure information indicating that a failure has occurred in each of a plurality of systems ([Fig 4,col 6, lines 13 – 19; col 12, line 64 – col 1, line 3]: discloses collecting failure mode distributions and failure rates of products currently in operation in the field);
compute a failure rate in a group in which the systems each having a predetermined matter in common are collected ([Fig. 4, col 8, line 63 – col 9, line 10]): discloses identifying a set of assemblies that are similar to the product being evaluated, which the Examiner interprets as a “matter in common” and then calculating a mean time between failure (MTBF)); and
estimate a characteristic of the failure indicated by the failure information, on the basis of the failure rate and a reference value ([Fig 5, col 13, line 39 – col 14, line 3]: discloses determining a failure rate at the level of a category, such as passive parts, discrete semiconductors, integrated circuits, etc., where the Examiner interprets this 

Gullo is directed to failure analysis in the context of an airplane, and is silent with respect to 
a plurality of power storage systems

Beaston teaches a system for monitoring battery systems and tracking warranty conditions ([0003]) that includes a management device ([Fig. 16, 0128, 0130]: discloses a data controller that consolidates information from a plurality of battery pack arrays contained within a battery energy storage system) comprising:
a plurality of power storage systems ([0001, 0003]: discloses collected usage data for a plurality of battery packs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Primary Examiner, Art Unit 2862